Citation Nr: 0201491	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-06 950A	)	DATE
	)
	)



THE ISSUE

Whether a November 2000 decision of the Board of Veterans' 
Appeals, which declined to find that new and material 
evidence had been submitted to reopen a claim of basic 
eligibility for Department of Veterans Affairs benefits, 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a November 2000 decision of the Board which determined 
that new and material evidence had not been submitted to 
reopen a claim to establish basic eligibility for Department 
of Veterans Affairs (VA) benefits.  The claim had been denied 
by the VA Regional Office (RO) in Manila, Republic of the 
Philippines, in a number of prior final decisions, most 
recently in January 1997.

By way of procedural background, the Board notes that, in 
February 2001, the Vice Chairman of the Board denied the 
moving party's December 2000 motion for reconsideration of 
the November 2000 decision of the Board.  That letter of 
denial also acknowledged several other items of 
correspondence which had been received from the moving party 
in January 2001.

The moving party then submitted a motion for revision of the 
Board's decision on the basis of clear and unmistakable 
error, in February 2001.  He followed up with additional 
correspondence.  In a March 2001 letter, the Board 
acknowledged the moving party's CUE motion, and advised him 
to review the rules relating to such matters, at 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-1411.  He was advised to consult 
with his representative, and the representative was also sent 
a letter, essentially to the same effect.

In April 2001, the moving party's representative submitted a 
brief to the Board, entitled Motion for Revision, essentially 
arguing that the moving party had performed recognized 
guerrilla service against the Japanese in World War II.  The 
moving party also submitted a letter in April 2001, in 
further support of his motion.

In June 2001, the Board issued a decision in which it found 
that the requirements for a motion for revision of a Board 
decision based on CUE were not met, and the moving party's 
motion was dismissed, without prejudice to refiling.

In July 2001, the Board received correspondence from the 
moving party that was construed as second motion for 
reconsideration.  In response, a letter from a Deputy Vice 
Chairman of the Board referred to the previous denial of 
reconsideration in February 2001, acknowledged additional 
correspondence received from the moving party in July 2001, 
and again denied reconsideration, in August 2001.

In several items of correspondence received by the Board in 
September, October, and November 2001, the moving party 
indicated his desire to refile his motion for revision of the 
Board's decision which had declined to find that new and 
material evidence had been submitted to reopen a claim of 
basic eligibility for VA benefits, i.e., the November 2000 
decision of the Board.  In his letters, he reiterated his 
contentions of CUE.

In letters of January 2002 to the moving party and his 
representative, the Board acknowledged the refiled CUE 
motion, made reference to the pertinent law, at 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-1411, and requested any further 
submissions they might wish to make.  Later that month, the 
moving party's representative filed a response styled as 
Motion for Revision of a Board of Veterans' Appeals Decision 
pursuant to 38 U.S.C.A. § 7111. 


FINDINGS OF FACT

1.  In a November 2000 decision, the Board found that new and 
material evidence had not been submitted to reopen a previous 
final RO decision of 1997, which had denied basic eligibility 
for benefits under VA law.

2.  The moving party has alleged that he is eligible for VA 
benefits based upon his service in the Philippine Army during 
World War II.

3.  In the November 2000 decision, the Board correctly 
applied the existing statutes and regulations, and the 
Board's conclusions were consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The November 2000 decision of the Board did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400-1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board is also aware 
of the recent publication of final regulations implementing 
VCAA.  See 66 Fed. Reg. 45,620, et seq., (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,629.

The Board has reviewed the potential applicability to this 
case of the development provisions of VCAA and the 
implementing regulations, cited above.  A Board CUE claim 
presents an unusual analysis in relation to VCAA, since a 
Board CUE claim is to be decided on the basis of the evidence 
in the claims file as of the date of the Board determination, 
with the possible exception of decisions issued on or after 
July 21, 1992, for which the record that existed when the 
decision was made is deemed to include relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  In this case, there is no 
indication that there is additional information not 
associated with the claims file that would be relevant to 
adjudication of the moving party's allegation of Board CUE.

As noted above, in November 2000, the Board issued a decision 
in which it declined to find that new and material evidence 
had been submitted to reopen a claim of entitlement to basic 
eligibility for VA benefits.  In February 2001, the 
Vice Chairman of the Board denied the moving party's motion 
for reconsideration of the November 2000 decision.  In June 
2001, the Board dismissed the moving party's motion for 
revision of a Board decision.  In August 2001, the Board 
issued its second denial of a motion for reconsideration of 
the November 2000 Board decision.

As further described above, in September-November 2001, the 
Board received the moving party's statements again alleging 
CUE in the November 2000 Board decision.  By letters dated in 
January 2002, the moving party was advised that his most 
recent request for review of a Board decision on the grounds 
of CUE had been received.  The moving party was advised that 
the rules relating to CUE were found in title 38 of the 
United States Code at section 7111, and in title 38 of the 
Code of Federal Regulations, beginning at section 20.1400, 
and he was urged to review them.  He was also encouraged to 
consult with his representative.  The representative was 
provided an opportunity to submit written argument, and did 
so.

As to the notice provisions of VCAA, both the moving party 
and his representative have received actual notice of the CUE 
regulations, which are very specific as to how he could 
substantiate his motion, in letters from the Board in March 
2001 and January 2002.  Moreover, given the nature of a 
motion to revise an earlier decision of the Board based upon 
CUE, no notification as to additional evidentiary development 
of the record is at issue, since the evaluation of such a 
motion is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.

Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
recent holding of the United States Court of Appeals for 
Veterans Claims in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  

II.  Applicable Law and Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals.  Rule 1403 of the Rules of 
Practice, found at 38 C.F.R. § 20.1403 (2001), relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE, such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  As has been stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time for 
the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Further, with respect to the first prong of the Russell test, 
quoted above, the Court has held that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel, 6 Vet. App. at 246.  Similarly, 
absent VA's commission of "a grave procedural error," see 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has 
held that VA's breach of its duty to assist a claimant cannot 
form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit thereafter 
determined that the holding in Hayre was an "extremely 
narrow" one.  Although the opinion contained some broad 
language, the holding was limited to the factual situation 
presented where an RO had breached the duty to assist by 
failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc).

Regardless of the state of the case law concerning Hayre, 
however, the Board must again point out that the sole issue 
before us is whether the prior Board decision was a product 
of CUE.  This is an issue over which the Board has original 
jurisdiction.  As noted above, an allegation of CUE must be 
specific.  The pleadings by the moving party and his 
representative in this case fail to raise any specific 
allegation of a Hayre error.


The Court of Appeals for Veterans Claims has also clearly 
stated, "It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, supra, at 44 (citing cases).

The Board also notes that 38 C.F.R. § 20.1404, in pertinent 
part, requires the following with regard to any motion for 
CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.



The U.S. Court of Appeals for the Federal Circuit has decided 
a case in which VA's regulations on Revision of Decisions on 
Grounds of Clear and Unmistakable Error, 38 C.F.R. Part 20, 
Subpart O, were challenged.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  In that decision, the 
Federal Circuit Court upheld the validity of all the 
challenged rules except for the above quoted section 
20.1404(b).  Specifically, the Court concluded as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  The Board notes that 
the final sentence of Rule 1404(b) has since been amended to 
read, "Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart."  66 Fed. Reg. 
35,902-3 (July 10, 2001).

In the present case, the Board is addressing the moving 
party's CUE motion on the merits, under 38 C.F.R. § 20.1405, 
consistent with the Federal Circuit's decision in DAV v. 
Gober, supra.  That regulation provides, in pertinent part, 
as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

In this case, the moving party has not demonstrated that the 
Board's November 2000 decision was a product of CUE.  That 
determination found that new and material evidence had not 
been submitted to reopen his claim of entitlement to basic 
eligibility for VA benefits.  In its lengthy and detailed 
decision, the Board reviewed the history of the moving 
party's numerous applications for VA benefits and the 
evidence submitted in support of them, beginning in the 
1950's and through the time of the Board's November 2000 
decision.

The VARO had repeatedly denied the moving party's claims for 
entitlement to VA benefits, and a September 1990 decision of 
the Board specifically held that, based upon certifications 
from the United States Department of the Army, the moving 
party had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  Without such 
service, he lacks basic eligibility for VA benefits.

The Board's September 1990 denial was affirmed by a September 
1993 decision of the Court of Appeals for Veterans Claims 
(known as the Court of Veterans Appeals prior to March 1, 
1999).  The Court noted at that time that the appropriate 
office of the Department of the Army (ARPERCEN) was provided 
evidence submitted by the moving party in support of his 
repeated applications for veteran status and that, on several 
occasions (in October 1956, September 1987, April 1989 and 
August 1996), ARPERCEN had certified that the moving party 
did not have recognized service to qualify for U.S. veteran 
status.  The moving party then appealed to the Federal 
Circuit Court, which dismissed the appeal in June 1994.


The Board's November 2000 decision correctly noted that an 
unappealed January 1997 RO decision had denied the moving 
party's most recent application to reopen the claim of basic 
eligibility for VA benefits.  In its decision, the Board 
identified and discussed the evidence submitted by the moving 
party in his attempt to reopen the previous final denial of 
his claim for basic eligibility.  The November 2000 Board 
decision also correctly identified and discussed the 
applicable laws and regulations governing the finality of 
decisions and the rules regarding the reopening of previously 
denied claims, including the submission of new and material 
evidence.  The Board also identified the appropriate rules 
that defined veteran status and recognition of Philippine 
military service for VA benefit purposes.  With all the 
relevant facts and applicable laws and regulations 
identified, the Board correctly concluded that the evidence 
submitted by the moving party since the prior final January 
1997 unappealed RO decision was cumulative with, and 
duplicative of, the evidence previously submitted and 
considered in earlier decisions.

Further, in its November 2000 decision, the Board indicated 
that, in determining eligibility for VA benefits, VA must 
rely on documents issued by the appropriate United States 
military service department.  The Board noted that none of 
the documents submitted by the moving party had been issued 
by a U.S. service department (several documents purportedly 
issued by a U.S. service department were subsequently shown 
to be invalid, as a result of analysis by VA's Office of the 
Inspector General).  In addition, the Board indicated that 
the appropriate service department of the U.S. Army had 
repeatedly found that the moving party did not have 
qualifying service in the Armed Forces of the United States 
and, thus, the Board was bound by the service department's 
findings.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 
(1992) (such certification is binding upon VA under most 
circumstances.)  In the absence of such certification of a 
U.S. service department, it was noted that the Board did not 
have the authority to find that the moving party had credible 
service for VA benefits purposes.


In bringing the current motion to revise or reverse the 
Board's previous November 2000 decision on the basis of clear 
and unmistakable error, the moving party submitted numerous 
statements of argument, dated or received on or about July 
16, 20, August 21, and September 6 and 17, 2001.  In these 
statements, the moving party argues, essentially, that the 
record indicated that he had service in the Armed Forces of 
the United States and was, thus, eligible for VA benefits.  
He further maintained that the January 1997 rating action was 
not final because he did not receive it and, thus, could not 
appeal that decision.  However, the Board observes that, in a 
January 1997 statement to the RO, he said, "I received your 
Response dated Jan. 23, 1997" and, in an August 1997 
statement, the moving party made reference to the "last 
letter from you dtd Jan 23, 1997."

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
only by "clear evidence to the contrary."  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Thus, there is a rebuttable presumption that VA 
properly discharged its official duties by properly handling 
claims submitted by the moving party, and properly notifying 
him of the disposition thereof.  Further, the Court has held 
that the statements of a claimant, standing alone, are not 
sufficient to rebut the presumption of regularity in RO 
operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).

In this case, there is no evidence of record, other than the 
moving party's present, unsubstantiated assertions, 
indicating that he did not receive notice of the January 1997 
decision.  In fact, in January and August 1997, he 
acknowledged receipt of that notice.  Therefore, because 
there is no probative evidence suggesting that the moving 
party did not receive notice of the January 1997 decision, it 
must be presumed that he did receive notice of that decision.

The Board has reviewed each of the moving party's recently 
received written statements, and concludes that, both 
individually and collectively, they fail to identify any kind 
of error, of fact or law, which would compel a conclusion 
that the result of the Board's November 2000 decision would 
have been manifestly different but for such error.  Rather, 
the correct facts, as they were known at the time, were 
before the Board in November 2000, and the Board correctly 
applied the existing and relevant laws and regulations.

The moving party's repeated statements alleging CUE imply a 
disagreement as to how the known facts were weighed or 
evaluated.  Such an allegation does not constitute a valid 
claim of CUE.  See 38 C.F.R. § 20.1403(b)(3).  The moving 
party has also made general allegations of violation of the 
U.S. Constitution, noted in the August 2001 statement, that 
may be categorized as vague general assertions without 
support in the record or in the law, and are essentially 
nonspecific allegations of failure to give due process or 
other nonspecific allegations of error.  However, a valid CUE 
motion must set forth "clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations and why the 
result would have been manifestly different but for the 
alleged error."  38 C.F.R. § 20.1403(b).

In this respect, the moving party has repeatedly raised a 
generic allegation of error concerning the November 2000 
Board decision, but not necessarily the discrete issue of 
CUE.  He has alleged that the November 2000 decision was the 
product of error essentially because the decision failed to 
conclude that the evidence demonstrated that he had 
recognized military service such that he was eligible for VA 
benefits.  That argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated and, as such, cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); Luallen, 
supra.

After careful review of the record, the Board concludes that 
the moving party has not set forth specific allegations of 
error, either of fact or law, which would warrant a finding 
of clear and unmistakable error in the November 2000 Board 
decision.  The Board concludes that the November 2000 
decision did not contain CUE, and the moving party's motion 
must accordingly be denied.


ORDER

The motion for revision of the November 2000 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.

? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



